Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-18-00362-CV

                                            Rudy MENDEZ,
                                               Appellant

                                                    v.

BEXAR COUNTY, City of San Antonio, San Antonio Independent School District, City of San
                           Antonio Code Compliance,
                                   Appellees

                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2014TA102976
                             Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 17, 2018

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was due to be filed by July 30, 2018. After neither the brief nor a motion

for extension of time was filed, this court ordered that Appellant show cause in writing by August

23, 2018 why this appeal should not be dismissed for want of prosecution. See TEX. R. APP. P.

38.8(a). On August 27, 2018, Appellant filed a “Motion for extinction of time for the above cause

number 2014 TA 102976,” which is the cause number in the trial court. In the interest of justice,

we construed Appellant’s motion as a motion for extension of time to file Appellant’s brief and
                                                                                       04-18-00352-CV


ordered that Appellant file his brief by September 14, 2018. Neither the brief nor a motion for

extension of time was filed.

       On September 19, 2018, this court ordered Appellant to file on or before October 2, 2018

a brief and a written response reasonably explaining (1) his failure to timely file the brief, and (2)

why Appellees are not significantly injured by Appellant’s failure to timely file a brief. See id. We

advised Appellant that if he failed to do so, his appeal would be dismissed for want of prosecution.

See id.; TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if appellant fails to comply with

court order).

       Also on September 19, 2018, after this court’s order issued, Appellant filed a letter entitled

“Brief Statement” into cause number 04-14-00508-CV, which is the cause number of a prior appeal

filed by Appellant and dismissed by this court for want of prosecution. In his “Brief Statement,”

Appellant recites the facts of his underlying dispute with Appellees and “pray[s] that the court will

allow me Appellant to counter sued the city of San Antonio code compliance Board and all other

parties affiliated with Cause # 04-14-00508-CV.” Appellant has not filed an appellate brief or a

written response complying with this court’s September 19, 2018 order.

       Accordingly, we dismiss this appeal for want of prosecution.

                                                   PER CURIAM




                                                 -2-